Arnold, J.,
delivered the opinion of the court.
The record does not show such use and disposition of the money borrowed on the note and deed of trust made by L. A. Kellogg and her husband as to bind her separate estate. Under the law, as it existed at the date of the note and deed of trust, the incapacity of a married woman to borrow money and the exemption of her separate estate from liability for borrowed money, unless it was devoted to some of the purposes for which she was enabled by statute to contract, are too well settled to admit of discussion at this day. The deed from H. K.. W. Hill and wife did not vest in L. A. Kellogg an estate for her sole and separate use free from the control of her husband, and her power to charge her interest in the land conveyed by that instrument “is determined by the statute, and not by the general principles of equity in reference to the equitable estates of married women.” Futch v. Jeffries, 59 Miss. 506.
The land in controversy was the separate estate of L. A. Kellogg, subject to the married woman’s law, and not an equitable estate independent of the statute. But the interest acquired by S. H. Kellogg in the land by the death of his wife, after he signed the note and deed of trust, upon familiar principles inured to the benefit of the beneficiary in the deed of. trust, and, is subject to sale for the payment of the note.

The decree is reversed and the cause remanded, with directions to the court below to proceed in accordance with this opinion.